Citation Nr: 1820743	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  11-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for recurrent dislocation of the left shoulder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to September 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

As pertaining to the claim for an increased disability rating for recurrent dislocation of the left shoulder, in a May 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge by way of videoconference.  However, she withdrew that request in a later April 2014 correspondence. 

In February 2016 and September 2017, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's recurrent dislocation of the left (non-dominant) shoulder is manifested by pain and limitation of motion of the arm no greater than the shoulder level.

2.  The Veteran has been granted service connection only for recurrent dislocation of the left shoulder (rated as 20 percent disabling). 

3.  The Veteran's service-connected disability does not prevent her from obtaining or retaining substantially gainful employment. 





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for recurrent dislocation of the left shoulder are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2017).

2.  The criteria for TDIU are not met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for recurrent dislocation of the left shoulder as well as entitlement to TDIU.

Remand Compliance

As alluded to above, in February 2016 and September 2017, the Board remanded the Veteran's claims and ordered the agency of original jurisdiction (AOJ) to provide the Veteran with VA examinations for her recurrent dislocations of the left shoulder disability.  Pursuant to the Board remand, the Veteran was provided VA examinations in June 2016 and November 2017.  The Veteran's increased rating and TDIU claims were then readjudicated.  

Accordingly, the Board's remand instructions have been complied with regarding the claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Recurrent dislocation of the left shoulder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7   (1996).
With respect to joints, in particular, including shoulder joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's recurrent dislocation of the left shoulder is evaluated under Diagnostic Code 5202-5201.  38 C.F.R. § 4.71a.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  Diagnostic Code 5202 is applicable to impairment of the humerus and Diagnostic Code 5201 is applicable to limitation of motion of the arm.  Pertinently, the medical evidence during the period under consideration does not demonstrate impairment of the humerus.  See, e.g., the November 2017 VA examination report.  Moreover, the evidence demonstrates that the Veteran's recurrent dislocation of the left shoulder disability is manifested by limitation of motion of the left shoulder.  The Board also notes that the competent and probative evidence does not document ankylosis of the left shoulder or impairment of the clavicle or scapula.  Therefore, Diagnostic Codes 5200 and 5203 which pertain to ankylosis of the shoulder and impairment of the clavicle and scapula, respectively, are not for consideration.  As such, the Board finds that Diagnostic Code 5201 is the most appropriate Diagnostic Code for application.  

Diagnostic Code 5201 provides a 20 percent rating for limitation of arm motion at shoulder level for both the major and minor joint; a 30 percent rating for limitation of arm motion midway between the side and shoulder level for the major joint and a 20 percent rating for the minor joint; and a 40 percent rating for limitation of arm motion to 25 degrees from the side for the major joint and a 30 percent rating for the minor joint.  As reflected in the record, the Veteran is right handed, and therefore his left shoulder is the minor joint.  See, e.g., the November 2017 VA examination report.  

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.
The Veteran was provided a VA examination in October 2009.  She reported having multiple dislocations of her left shoulder as well as flare-ups a couple times a week.  She did not report weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, or lack of endurance.  She noted pain with throwing a ball and overhead activities.  She was able to ambulate, transfer objects, eat, drive, participate in recreational activities, groom, bathe, use the toilet, and dress herself.  She was not able to play sports.  She reported working as a clerk from May to November 2008 and did not miss any work due to her shoulder condition.  The examiner noted June and August 2009 orthopedic consults which revealed good shoulder strength, external rotation, internal rotation, abduction, and forward flexion.  However, the Veteran did not allow the examiner to manipulate her shoulders.  The examiner noted that the Veteran carried a large purse in her left hand without apparent discomfort and she was able to bring her left hand to her midthoracic level.  The examiner further noted in an addendum report that there was no objective evidence to show any additional functional loss of range of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use with three joint measurements beyond the measured and reported range of motion ranges for all joints reported on the examination.

The Veteran was afforded another VA examination in February 2011.  She continued to report flare-ups as well as use of a sling for support.  There were no effects of the condition on her occupation and she was able to participate in all of her daily activities.  However, she reported weakness, stiffness, instability, and fatigability.  Upon examination, the VA examiner did not report fatigue, although the Veteran demonstrated weakness and lack of endurance.  There was no objective evidence of painful motion for range of motion testing.  Forward flexion and abduction were to 100 degrees and external and internal rotation was to 90 degrees.  There was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the measured and reported ranges.  

On VA examination in February 2012, the Veteran reported experiencing chronic weakness in her left arm and chronic daily pain of mild to moderate intensity as well as daily flare-ups.  She could not do overhead activities.  Range of motion testing revealed forward flexion and abduction to 90 degrees with pain at 30 degrees.  The Veteran was able to perform repetitive use testing with three repetitions, although there was functional loss manifested by less movement than normal, weakened movement, excess fatigability, and pain on movement.  The examiner noted guarding at the shoulder level.        

On VA examination in November 2013, the Veteran reported continued weakness in her left arm.  She indicated that she was capable of sedentary activities.  She did not report flare-ups.  Range of motion testing revealed left shoulder forward flexion to 90 degrees with pain at zero degrees and abduction to 80 degrees with pain at zero degrees.  The Veteran was not able to perform repetitive-use testing with three repetitions due to functional loss manifested by pain on movement and less movement than normal.  The examiner did not report ankylosis of the shoulder joint.  

On VA examination in June 2016, the Veteran reported recurrent dislocations of the left shoulder and that she did not walk properly due to her shoulder caving in.  She had functional loss in that she had difficulty with reaching overhead as well as lifting and carrying.  Upon examination, the VA examiner documented forward flexion and abduction range of motion of 90 degrees with no objective finding of pain.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion.  The examiner could not state without resort to speculation whether pain, weakness, fatigability, or incoordination limit functional ability with repeated use over a period of time as the Veteran did not engage in repetitive activity.  Moreover, pain, weakness, incoordination, and fatigability did not significantly limit functional ability with flare-ups.  

On VA examination in November 2017, the VA examiner noted an X-ray report that revealed moderate joint space narrowing and mild degenerative changes in the  glenohumeral joint greater inferiorly, increased since the previous study as well as mild degenerative change acromioclavicular joint.  The Veteran also reported resting her left arm during a flare-up.  She wore a shoulder sling when sleeping.  Range of motion testing revealed forward flexion and abduction to 100 degrees as well as external and internal rotation to 40 degrees.  The Veteran continued to report functional loss in that she could not perform overhead activities, lifting, and carrying and minimized pulling and pushing and general use of the left arm.  She was able to perform repetitive use testing with at least three repetitions with no additional loss of motion or functional loss.  She had pain on passive range of motion and there was a subjective report of mild generalized shoulder girdle/joint pain when non-weight bearing.  There were no findings of ankylosis.      

VA and private treatment records also document treatment for the Veteran's recurrent dislocations of the left shoulder.  Specifically, a May 2009 private treatment record from the Central Montana Medical Center noted a history of left shoulder pain with chronic dislocations.  A June 2015 VA treatment record documented left shoulder range of motion within normal limits.  Moreover, an October 2017 VA treatment record indicated that the Veteran's left shoulder abduction was limited to 90 to 100 degrees.

Based on the evidence of record, the Board finds that the Veteran's left shoulder symptomatology does not warrant an evaluation in excess of 20 percent under Diagnostic Code 5201.  A higher 30 percent disability rating is warranted when functional equivalent of limitation of shoulder abduction is to 25 degrees from the side.  Deluca, 8 Vet. App. at 204-207; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In order to warrant a higher evaluation, the impairment must approximate limitation to 25 degrees from the side.  See Deluca and Mitchell, supra; see also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (addressing what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups).  Here, the Veteran has reported flare-ups and the presence of pain.  However, the pain does not functionally limit motion to 25 from the side.  Furthermore, pain is contemplated in the current evaluation.  Similarly, accepting her statements as accurate, even with a flare-up she is not limited to 25 degrees of a length of time that would warrant a higher evaluation.  The regulations establish that there should be stabilization of ratings.  38 C.F.R. § 3.344.  Infrequent changes in impairment do not warrant a change in the evaluation.  Therefore, although the Veteran reported limitation in reaching overhead and generally limited use of her left arm, the statements do not establish limitation of function to 25 degrees from the side.  In addition, if there is lay evidence that she is routinely so limited, that lay evidence is less probative and less credible than the observations of a skilled professional disclosing left shoulder abduction well over 25 degrees from the side as evidenced in the VA examination reports and VA treatment records discussed above.    

As limitation of left shoulder abduction to 25 degrees from the side is not demonstrated at any point during the appeal period, a higher rating is not warranted as to the Veteran's recurrent dislocation of the left shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In regard to the dislocations, the Board has considered whether a separate evaluation may be warranted.  Here, 20 percent is the maximum evaluation for dislocations of this extremity.  In addition, the rating criteria specifically considers the concept of guarding.  This term is just another way of establishing functional limitation of motion.  See DeLuca and  Mitchell (citations omitted).  Since the diagnostic criteria contemplates functional limitation of motion, a separate rating for limitation of motion would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2017).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, as service connection is in effect only for recurrent dislocation of the left shoulder, rated as 20 percent disabling. 

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Hence, consideration of whether the Veteran is, in fact, unable to obtain and follow substantially gainful occupation, is still necessary in this case. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b). 

The central inquiry is "whether a veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363. 

Initially, the Board recognizes that the Veteran, who is 66 years old, has not been employed at any time pertinent to this appeal other than a period from May to November 2008 when she worked as a clerk.  Indeed, she reported on her April 2011 claim for TDIU that she last worked full time in March 1999 as a clerk.  Moreover, she is currently in receipt of Social Security Disability benefits for a psychiatric disorder.  However, as indicated above, unemployed does not mean unemployable. 

On her April 2011 application for TDIU, the Veteran reported that she had completed four years of college.  She contends that she was not able to continue working as a clerk due to her recurrent dislocation of the left shoulder disability.    

The Board acknowledges that the Veteran's recurrent dislocation of the left shoulder is manifested by symptoms including pain, fatigability, and weakened movement.  While these symptoms affect her employability, the Board finds that the Veteran's recurrent dislocation of the left shoulder does not render the Veteran unable to secure or follow substantially gainful occupation.  

The Veteran has been afforded multiple VA examinations and has consistently reported pain with overhead activities as well as pulling, pushing, lifting and carrying objects.  However, in the October 2009 examination, she reported that she did not miss any work when she worked as a clerk in 2008.  Further, she was able to ambulate, transfer objects, eat, drive, participate in recreational activities, groom, bathe, use the toilet, and dress herself.  Additionally, during the February 2011 VA examination she reported that she was able to participate in all of her daily activities and that there were no effects of the shoulder condition on her occupation.  She also indicated in the November 2013 VA examination that she was capable of sedentary activities.  Accordingly, while the VA examination reports indicate some occupational impairment in that the Veteran is unable to perform activities involving lifting her arm above shoulder level or pushing, pulling, lifting, and carrying, they do not indicate that the Veteran is unable to secure gainful employment.  The Board further notes that there are no medical or lay findings contrary to the VA examination reports.  

The Board is also cognizant that the Veteran has completed four years of college.  In consideration of this educational background, the evidence simply does not show that the Veteran would be unable to work in any form of substantial gainful employment as a result of her service connected recurrent dislocation of the left shoulder.  Indeed, there is no indication in the examination reports or other evidence of record that there are any restrictions on the Veteran's ability to accomplish tasks in either a physical or sedentary setting as a result of the service-connected disability such that she would not be able to maintain substantial gainful employment.    

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of her service-connected recurrent dislocation of the left shoulder.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to a disability rating in excess of 20 percent for recurrent dislocation of the left shoulder is denied. 

Entitlement to TDIU is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


